                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 ERRICK BENSON,

                       Plaintiff,

                      v.                            CAUSE NO.: 3:18-CV-634-JD-MGG

 DAVID GLADIEOX,

                      Defendant.

                                    OPINION AND ORDER

       Errick Benson, a prisoner without a lawyer, filed this lawsuit alleging he injured

his head and back while he was a pre-trial detainee in the Allen County Jail when his

foot slipped off a table as he was climbing out of his bunk. “A document filed pro se is to

be liberally construed, and a pro se complaint, however inartfully pleaded, must be held

to less stringent standards than formal pleadings drafted by lawyers.” Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted). Nevertheless,

pursuant to 28 U.S.C. § 1915A, the court must review the merits of a prisoner complaint

and dismiss it if the action is frivolous or malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief against a defendant who is immune

from such relief.

       Benson alleges his injury could have been prevented if the jail had not been so

crowded and if there had not been a mobile, temporary bunk on the floor in his cell so it

could house more inmates than it had been constructed to hold. “In evaluating the

constitutionality of conditions or restrictions of pretrial detention . . . the proper inquiry
is whether those conditions amount to punishment of the detainee.” Bell v. Wolfish, 441

U.S. 520, 535 (1979). Here, Benson has not alleged facts from which an intent to punish

can be plausibly inferred. Nevertheless, “in the absence of an expressed intent to

punish, a pretrial detainee can nevertheless prevail by showing that the actions are not

‘rationally related to a legitimate nonpunitive governmental purpose’ or that the actions

‘appear excessive in relation to that purpose.’” Kingsley v. Hendrickson, 576 U.S. __, __;

135 S.Ct. 2466, 2473 (2015) (quoting Bell).

       It is unfortunate Benson was hurt, but his allegations to not state a claim for a

federal constitutional violation. “The Supreme Court has held that double-celling is not

per se a constitutional violation. Rhodes v. Chapman, 452 U.S. 337, 347–50 (1981).” Pyles v.

Spiller, 708 F. App’x 279, 282 (7th Cir. 2017) (parallel citations omitted). As such,

providing additional bedding was rationally related to the jail’s housing of inmates.

Doing so was not excessive in relation to that purpose. Though the placement of the

additional bunk was certainly less than ideal, “not every deviation from ideally safe

conditions constitutes a violation of the constitution.” French v. Owens, 777 F.2d 1250,

1257 (7th Cir. 1985) (quotation marks and citation omitted.)

       Though it is usually necessary to permit a plaintiff the opportunity to file an

amended complaint when a case is dismissed sua sponte, see Luevano v. Wal-Mart, 722

F.3d 1014 (7th Cir. 2013), that is unnecessary where the amendment would be futile.

Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009) (“[C]ourts have broad

discretion to deny leave to amend where . . . the amendment would be futile.”). Such is

the case here.


                                              2
      For these reasons, this case is DISMISSED pursuant to 28 U.S.C. § 1915A because

this complaint does not state a claim.

      SO ORDERED on April 25, 2019


                                                  /s/ JON E. DEGUILIO
                                              JUDGE
                                              UNITED STATES DISTRICT COURT




                                          3
